 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    JO ANNE SOULE,                                           Case No. 2:18-cv-02239-GMN-GWF
 8                                            Plaintiff,
              v.                                                             ORDER
 9
      P.F. CHANG’S CHINA BISTRO, INC.,
10
                                           Defendant.
11

12          On May 15, 2019, Plaintiff filed her Motion to Compel (ECF No. 14) and the Court
13   conducted a hearing in this matter on June 7, 2019. The Court instructed the parties that it would
14   issue an order setting forth a briefing schedule for Plaintiff’s application for an award of attorney’s
15   fees. Accordingly,
16          IT IS HEREBY ORDERED as follows:
17          1.      Counsel for Plaintiff shall, no later than fourteen (14) days from the entry of this
18   order, up to and including June 24, 2019, serve and file a memorandum, supported by affidavit of
19   counsel, establishing the amount of attorneys’ fees and costs incurred as addressed in this order.
20   The memorandum shall provide a reasonable itemization and description of work performed,
21   identify the attorney(s) or staff member(s) performing the work, the customary fee of the
22   attorney(s) or staff member(s) for such work, and the experience, reputation and ability of the
23   attorney performing the work.        The attorney’s affidavit shall authenticate the information
24   contained in the memorandum, provide a statement that the bill has been reviewed and edited, and
25   a statement that the fees and costs charged are reasonable.
26          2.      Counsel for Defendants shall have fourteen (14) days from service of the
27   memorandum of costs and attorney’s fees, up to and including July 8, 2019, in which to file a
28   responsive memorandum addressing the reasonableness of the costs and fees sought, and any
                                                           1
 1   equitable considerations deemed appropriate for the court to consider in determining the amount

 2   of costs and fees which should be awarded.

 3          Dated this 10th day of June, 2019.

 4

 5
                                                        GEORGE FOLEY, JR.
 6                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   2
